     Case 2:20-cv-00577-KJM-DMC Document 71 Filed 12/07/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   Estate of LINDA MILLER, by and through                Case No.: 2:20-cv-00577-KJM-DMC
     Minor H.S., by and through his Guardian ad
12   Litem, RICHARD HYDE, as Administrator;
     CHRISTINA HYDE; and Minor Plaintiff H.S.,
13   by and through his Guardian ad Litem,                 STIPULATION FOR EXTENSION OF
     RICHARD HYDE,                                         TIME FOR DEFENDANTS TO
14                                                         RESPOND TO THE SECOND
                       Plaintiffs,                         AMENDED COMPLAINT; ORDER
15                                                         THEREON
            vs.
16
     COUNTY OF SUTTER; COUNTY OF
17   NEVADA, SHERIFF BRANDON BARNES, in
     his individual and official capacities; SHERIFF
18   SHANNAN MOON, in her individual and
     official capacities; COMMANDER DAN
19   BUTTLER, in his individual and official
     capacities; LIEUTENANT NORMAN
20   BIDWELL, in his individual capacity;
     SERGEANT KRISTIE M. GARZA, in her
21   individual capacity; BRENDA FRANKS, in her
     individual capacity; MARETTE COOPER, in
22   her individual capacity; JEANETTE
     MULLENAX, in her individual capacity;
23   WELLPATH; H.I.G. CAPITAL, LLC;
     CALIFORNIA FORENSIC MEDICAL
24   GROUP (AKA Correctional Medical Group
     Companies, Inc. and AKA Wellpath);
25   TAYLOR FIFTHIAN; and DOES 1-20,
26                     Defendants.
27

28

                                                       1
     Case 2:20-cv-00577-KJM-DMC Document 71 Filed 12/07/20 Page 2 of 4


 1          WHEREAS, Plaintiffs filed their Second Amended Complaint in this action on November
 2   20, 2020;
 3          WHEREAS, the response of all Defendants to the Second Amended Complaint is due on
 4   December 4, 2020, pursuant to Rule 15;
 5          WHEREAS, Defendants require additional time to review the Second Amended
 6   Complaint and to determine how best to respond;
 7          WHEREAS, counsel for Plaintiffs have agreed to allow this additional time, but have
 8   proposed a hearing date of January 22, 2021, should any Defendant respond by way of motion;
 9          THEREFORE, Plaintiffs and Defendants, by and through their counsel of record, hereby
10   stipulate as follows:
11          1.      Defendants’ time to respond to the Second Amended Complaint shall be extended
12   by two weeks, to December 18, 2020;
13          2.      Should any Defendant choose to respond to the Second Amended Complaint by
14   way of motion, the hearing on that motion shall be set for hearing on January 22, 2021.
15          IT IS SO STIPULATED.
16

17   DATE: December 2, 2020                      RIVERA HEWITT PAUL LLP
18
                                                  /s/ Wendy Motooka
19                                               WENDY MOTOOKA
20                                               Attorneys for Defendants COUNTY OF NEVADA,
                                                 SHERIFF SHANNAN MOON, and SERGEANT
21                                               JEANNETTE MULLENAX

22
     DATE: December 2, 2020                      HADSELL STORMER RENICK & DAI LLP
23

24                                                /s/ Theresa Zhen (as authorized on 12/2/20)
                                                 THERESA ZHEN, SBN 300710
25                                               Estate of LINDA MILLER, by and through Minor
                                                 H.S., by and through his Guardian ad Litem,
26                                               RICHARD HYDE, as Administrator; CHRISTINA
                                                 HYDE; and Minor Plaintiff H.S., by and through his
27                                               Guardian ad Litem, RICHARD HYDE
28

                                                     2
     Case 2:20-cv-00577-KJM-DMC Document 71 Filed 12/07/20 Page 3 of 4


 1   DATE: December 2, 2020            SIEGEL, YEE, BRUNNER & MEHTA
 2

 3                                      /s/ EmilyRose Johns (as authorized on 12/2/20)
                                       EMILYROSE JOHNS, SBN 294319
 4                                     Estate of LINDA MILLER, by and through Minor
                                       H.S., by and through his Guardian ad Litem,
 5                                     RICHARD HYDE, as Administrator; CHRISTINA
                                       HYDE; and Minor Plaintiff H.S., by and through his
 6                                     Guardian ad Litem, RICHARD HYDE
 7

 8   Dated: December 2, 2020           BURKE, WILLIAMS & SORENSEN, LLP
 9

10                                     /s/ Temitayo O. Peters (as authorized on 12/2/20)
                                       Gregory B. Thomas
11                                     Temitayo O. Peters, SBN 309913
                                       Michael A. Slater
12                                     Attorneys for
                                       SUTTER COUNTY DEFENDANTS
13

14

15   Dated: December 1, 2020           AKERMAN LLP
16

17                                      /s/ Ellen S. Robbins (as authorized on 12/1/20)
                                       Ellen S. Robbins, SBN 298044
18                                     Evelina Gentry
                                       Attorneys for
19                                     H.I.G. CAPITAL, LLC
20

21   Dated: December 2, 2020           THE LAW OFFICES OF JEROME M. VARANINI
22

23                                      /s/ Jerome M. Varanini (as authorized on12/2/20)
                                       Jerome M. Varanini, SBN 58531
24                                     Attorneys for Defendants
                                       BRENDA FRANKS, CALIFORNIA
25                                     FORENSIC MEDICAL GROUP, and WELLPATH
26

27

28

                                          3
     Case 2:20-cv-00577-KJM-DMC Document 71 Filed 12/07/20 Page 4 of 4


 1   Dated: December 2, 2020                    BERTLING LAW GROUP, INC.
 2

 3                                               /s/ Jemma Parker Saunders (as authorized on 12/2/20
                                                Peter G. Bertling
 4                                              Jemma Parker Saunders, SBN 227962
                                                Attorneys for Defendant
 5                                              TAYLOR FITHIAN, M.D.
 6

 7

 8                                              ORDER

 9          Pursuant to the parties stipulation for an extension of time for defendants to respond to

10   the second amended compliant (ECF No. 70), the extension of time to December 18, 2020 is

11   approved. The court notes the parties also stipulated to a hearing date of January 22, 2021 in

12   the event defendant chooses to respond to the second amended complaint by way of motion.

13   The court declines to schedule this hearing date and will revisit scheduling needs at the time of

14   defendant’s filing.

15          This order resolves ECF No. 70.

16          IT IS SO ORDERED.

17   DATED: December 4, 2020.

18

19

20

21

22

23

24

25

26

27

28

                                                     4
